Citation Nr: 1800664	
Decision Date: 01/05/18    Archive Date: 01/19/18

DOCKET NO.  16-17 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for coronary artery disease (CAD), status/post coronary artery bypass grafting (CABG).

2.  Entitlement to service connection for residuals of a partial right parotidectomy (removal of benign lymph node).

3.  Entitlement to service connection for a lumbar spine disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 


INTRODUCTION

The Veteran served on active duty from December 1962 to December 1966.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issue of an initial rating in excess of 10 percent for CAD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has currently-diagnosed degenerative arthritis and degenerative disc disease (DDD) of the lumbar spine.

2.  The Veteran's lumbar spine disorder was not chronic in service, did not manifest to a compensable degree within one year of service separation, and was not continuous since service separation. 

3.  The Veteran's lumbar spine disorder is not etiologically related to service.

4.  The Veteran does not have any residuals associated with his lymph node removal.



CONCLUSIONS OF LAW

1.  A lumbar spine disorder was not incurred in service.  38 U.S.C. §§ 1110, 1137, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

2.  Residuals of a partial right parotidectomy (removal of benign lymph node) were not incurred in service.  38 U.S.C. §§ 1110, 1137, 5107 (2012); 38 C.F.R. §§ 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a). Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Only chronic diseases listed under 38 C.F.R. § 3.309(a)are entitled to the presumptive service connection provisions of 38 C.F.R. § 3.303(b).  Walker v. Shinseki, 708 F.3d 1331 Fed. Cir. 2013).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57(1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382(1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  A bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102 .

Lumbar Spine Disorder

The Veteran maintains that he has a lumbar spine disorder that is related to service.  Specifically, he contends that his back problems are attributable to heavy lifting while serving on a Navy ship.

Initially, the Veteran has been diagnosed with arthritis and DDD of the lumbar spine.  Therefore, a current disorder has been shown. 

Next, service treatment records are negative for complaints, diagnoses, or treatment for a back disorder.  In a December 1966 service separation examination report, a clinical evaluation of the Veteran's spine was normal and there were no findings or diagnosis of a back disability.  Such absence of findings or treatment for arthritis during service or at separation from service, in this context, is highly probative contemporaneous evidence that he did not have characteristic manifestations of arthritis during in service.  See Kahana v. Shinseki, No. 24 Vet. App. 428, 439 (2011).  For these reasons, the service treatment records do not support a finding of arthritis of the lumbar spine in service.

Further, the evidence demonstrates that symptoms of lumbar spine arthritis have not been continuous since service separation.  Although the Veteran is competent to report continuous symptoms, his statements are outweighed by medical evidence of record.  For example, private treatment records show that he was seen in May 1995 for back pain.  In his Problem Assessment Form, he reported that his problem began in January 1995.  He also specifically reported that he had experienced intermittent low back pain since 1979 (13 years following service separation).  He also noted that this was the first time that he had experienced these problems.  

Moreover, in his December 2010 VA compensation claim, the Veteran indicated that his back disorder began in March 1998, more than 30 years following service separation.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim).  There is also no evidence that lumbar spine arthritis manifested within one year following service.

The Board acknowledges that symptoms are the essence of any evidence of continuity of symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 496 (1997). Nevertheless, the Veteran filed another claim for service connection, but did not mention a lumbar spine disorder at any time prior to his initial claim in 2010.  For example, in February 1997, he filed a claim for service connection for a lung disorder but did not mention a lumbar spine disorder at that time.  While inaction regarding filing a claim is not necessarily indicative of the absence of symptomatology, where, as here, a veteran takes action regarding another claim, it becomes reasonable to expect that he or she is presenting all issues for which they are experiencing symptoms that they believe are related to service.  

The Veteran's inaction regarding a claim for a lumbar spine disorder, when viewed in the context of his action regarding his other claim for compensation, may reasonably be interpreted as indicative of his belief that he did not sustain a lumbar spine disorder in service and a lack of lumbar spine symptomatology at the time he filed the other claim.  For these reasons, the symptoms relating to a lumbar spine disorder were not continuous since service separation.

Further, the weight of the competent evidence of record demonstrates that the currently-diagnosed lumbar spine disorder is not related to or caused by service.  Private treatment records have been reviewed and show a confirmed diagnosis and treatment for back pain; however, these records do not include an opinion as to its etiology.  In a February 2016 VA spine examination, a diagnosis of degenerative arthritis and DDD of the lumbar spine was confirmed.  After a review of the evidence, the examiner opined that the Veteran's spine disorder was not related to service.  

In support of this opinion, the examiner stated that the Veteran's service treatment records were negative for any complaints, treatment, or diagnosis of a back condition or back pain.  It was also noted that he was seen in service for many complaints, but never reported any back pain and the separation examination was negative for any back condition.  Moreover, private treatment records showed that the Veteran was seen in 1995 and reported at that time that his current back symptoms began in January 1995 and it was the first time he had had those symptoms, although he reported intermittent low back pain since 1979 (13 years after his discharge from service).  VA treatment records from the Jackson VAMC also indicated that in March 1998, the Veteran reported a history of low back pain for 3-4 years, dating the onset to the mid-1990s.  

The February 2016 VA medical opinion is probative as to whether the Veteran's currently-diagnosed lumbar spine disorder is related to service.  The examiner reviewed and discussed the medical evidence and the Veteran's history in detail.  Moreover, the medical opinion was supported by a well-reasoned rationale, which was consistent with the medical evidence of record. 

The Veteran asserts that he his lumbar spine disorder is related to service; however, as a lay person, he does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the etiology of the medically complex disorder of arthritis of the lumbar spine.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011).  Lumbar spine disorders, including arthritis and DDD, are medically complex processes because of their multiple possible etiologies and require specialized testing to diagnose (e. g., X-rays and/or MRI). Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007); 38 C.F.R. § 4.71a, Diagnostic Code 5003 (arthritis is shown by X-rays). 

For these reasons, and based on the record, the competent, credible, and probative evidence weighs against a finding of relationship between the Veteran's lumbar spine disorder and service.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  


Service Connection Residuals of a Partial Right Parotidectomy

The Veteran maintains that service connection is warranted for his lymph node disorder as due to herbicide exposure and/or asbestos exposure in service.  

Although the Veteran served in Vietnam during the Vietnam War era, and is presumed to have been exposed to herbicide agents during service, a benign lymph node is not among the diseases listed under 38 C.F.R. § 3.309(e) for which presumptive service connection based on herbicide exposure is available.  As such, service connection based on a presumptive theory of entitlement must be denied.

Next, direct service connection is not warranted as there is no evidence of currently-diagnosed residuals associated with the Veteran's lymph node removal.  Private treatment records from prior to the current appeal period show that the Veteran developed a growth on the right lymph node area in 1994, and in 1995, had it removed surgically.    

The evidence includes a February 2016 VA hematologic and lymphatic examination report, where the examiner noted the 1995 surgery.  Further, the examiner stated that the pre-operative diagnosis was a parotid tumor; however, the pathology report showed only a benign lymph node.  There was no history of malignancy, including lymphoma.  It was further indicated that the Veteran currently had no findings, signs and symptoms due to a hematologic or lymphatic disorder or to treatment for a hematologic or lymphatic disorder.  There were no recurring infections, polycythemia vera, or sickle cell anemia.  

The Veteran was noted to have a small surgical scar on the right infra-auricular are, but it was not painful or unstable.  In conclusion, the examiner stated that the Veteran had a "benign" lymph node removed and there was no evidence of cancer.  It was also noted that the Veteran had "experienced no further difficulty in this regard."  There was also no scientific data to suggest a relationship of Agent Orange exposure or asbestos exposure as being causative in this type finding.  Therefore, the examiner opined that it was less likely than not the lymph node enlargement was related to Agent Orange or asbestos exposure during the Vietnam War era.  

The remaining post-service treatment records have been reviewed, but do not show any symptoms, diagnosis, or treatment for any residuals associated with the partial right parotidectomy.  The Veteran has not provided any details regarding his specific symptoms associated with his lymph node disorder. 

For these reasons, the evidence does not support a finding of any symptoms associated with residuals of the partial right parotidectomy, undertaken prior to the current appeal period.  As the evidence does not show a currently-diagnosed disorder, the appeal is denied.  Brammer, 3 Vet. App. at 225.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.

Finally, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


ORDER

Service connection for a lumbar spine disorder, to include arthritis and DDD, is denied.

Service connection for residuals of a partial right Parotidectomy (removal of benign lymph node) is denied.



REMAND

With respect to CAD, in an October 2011 VA heart examination, the examiner noted that an echocardiogram showed left ventricular dysfunction with an ejection fraction (LVEF) of "> 45 %" (i.e., greater than 45 percent).  An interview-based METs test also showed reports of fatigue by the Veteran and an estimated 7-10 METs was noted.  During October 2012 and July 2014 VA heart examinations, the Veteran was again noted to have fatigue and an estimated 7-10 METs.  An October 2012 echocardiogram (cited by both the October 2012 and July 2014 VA examiners) showed LVEF of 55 percent.  A February 2016 VA echocardiogram is also of record, which indicates a LVEF of 55 percent.  

Although the October 2011 examiner noted that the LVEF was greater than 45 percent, this finding does not adequately address the rating criteria as a higher rating would be warranted for an ejection fraction of 30 to 50 percent.  As such, on remand, an appropriate clinician should review the claims file, to include the October 2011 echocardiogram and opine as to the percentage of LVEF, if possible.  Moreover, the Veteran has requested a new examination to assist in determining the current severity of his CAD disability. 

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should obtain any updated VA treatment records and should associate them with the electronic claims file. 

2.  Obtain a supplemental medical opinion from the October 2011 VA examiner who conducted the October 2011 VA heart examination.  If that examiner is not available, obtain an opinion from another appropriate VA clinician.  

The examiner is asked to provide a specific LVEF percentage.  (Note: the October 2011 VA examination lists the LVEF as " > 45%.").  It is specifically requested that the examiner provide an opinion as to whether the Veteran's LVEF percentage was greater or less than 50 percent in October 2011.  The results from the October 2011 echocardiogram should be associated with the claims file, if available.

3.  Afford the Veteran an examination to assess the current severity of the service-connected CAD disability.  Any and all indicated evaluations, studies and tests deemed necessary by the examiner should be accomplished.  The electronic claims file, to include a copy of this Remand, should be made available to the examiner in connection with the examination.

4.  Thereafter, the issue on appeal should be readjudicated.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate time period within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


